Citation Nr: 9933762	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-32 954 A	)	DATE
	)
	)

THE ISSUE

Whether a June 20, 1997, decision of the Board of Veterans 
Appeals denying a claim to reopen a previously denied claim 
for service connection for an acquired psychiatric disorder, 
based on new and material evidence, should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1981.  Her appeal of a May 1994 decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO), which denied a claim to reopen a previously denied 
claim for service connection for an acquired psychiatric 
disorder, based on the submission of new and material 
evidence, was denied by the Board in a decision dated on June 
20, 1997.  In February 1998, the Board informed the veteran 
that a motion for reconsideration that she had filed in 
October 1997 was being denied because she had failed to 
demonstrate that the Board's decision of June 1997 contained 
an obvious error of fact or law under 38 C.F.R. § 20.1000(a), 
as she and her representative had suggested.  The veteran was 
then advised that her motion for reconsideration was also 
being construed as a request for the revision of a prior 
Board's decision on the grounds of clear and unmistakable 
error (CUE), pursuant to the recently-enacted Public Law No. 
105-111 of November 21, 1997, which created section 7111 of 
title 38 of the United States Code.  She was further advised 
that, since the Board was at the time in the process of 
promulgating regulations necessary to carry out this new law, 
her request for revision of a prior Board's decision based on 
the grounds of CUE would be again reviewed when final 
regulations became effective.

By letter of April 8, 1999, the Board informed the veteran 
that the CUE regulations had already been promulgated, 
effective January 13, 1999, and she was also informed that 
the Board would not consider her motion for reconsideration 
to be a CUE motion unless she or her representative informed 
the Board, in writing and within a 60-day period, that she 
wanted the Board to do so.  In that letter, the Board also 
advised the veteran that the new regulations, which follow 
the law developed in the courts, provide very specific rules 
for what the claimant must do in order to prevail and that, 
once a motion for revision based on CUE is finally denied, 
the Board will not consider another CUE motion on that 
decision.  For this reason, the veteran was strongly advised 
to enlist the aid of a representative, if she decided to 
proceed with her request.  Prior to the expiration of the 
allowed timeframe, the veteran informed the Board, in 
writing, that she wished to proceed with her motion for 
revision based on CUE and her representative then submitted a 
memorandum setting forth the rationale for their belief that 
the Board's decision of June 20, 1997, contained CUE.

The Board notes that, while the new CUE regulations were 
being implemented, the veteran submitted additional evidence 
and the RO again denied her request to re-open the claim for 
service connection for an acquired psychiatric disorder on 
three occasions (see, rating decisions of July 1998, December 
1998 and January 1999).  In reviewing the current matter 
based on the claimed CUE by the Board, the Board will not 
pass judgment over the above three RO's decisions, as the 
matter hereby under consideration is strictly limited to 
determine whether the Board's decision of June 20, 1997, 
contained CUE.  See, in this regard, 38 C.F.R. § 20.1405(b) 
(1999), which mandates that no new evidence will be 
considered in connection with the disposition of the motion 
to revise based on CUE, and 38 C.F.R. § 20.1403(b) (1999), 
which mandates that the review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made, including, for decisions issued 
on or after July 21, 1992, relevant documents possessed by VA 
not later than 90 days before the record was transferred to 
the Board for its review.


FINDINGS OF FACT

1.  On June 20, 1997, the Board denied a request to re-open a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, after finding that the 
newly-received evidence did not raise a reasonable 
possibility of an allowance of that claim for service 
connection and consequently concluding that none of the 
evidence submitted was new and material so as to warrant the 
reopening of the same claim. 

2.  The pertinent facts, as they were known a the time of the 
Board's decision of June 20, 1997, were correct and it has 
not been shown, nor claimed, otherwise.

3.  The VA statutory and regulatory provisions in effect at 
the time of the Board's decision of June 20, 1997, were 
correctly applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of June 20, 1997, wherein the Board denied a 
claim to reopen a previously denied claim for service 
connection for an acquired psychiatric disorder, based on new 
and material evidence, did not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 1991 &  Supp. 1999); 
38 C.F.R. §§ 20.1403 and 20.1404 (1999).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

The applicable VA laws and regulations:

At the outset, it must be noted that the above mentioned new 
law, Public Law No. 105-111 of November 21, 1997, codified at 
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), is applicable to 
the present matter, as it has been held to be applicable to 
all claims that were pending on the date when the law was 
enacted.  See, VA O.G.C. Prec.Op. 01-98 (Jan 13, 1998).  It 
naturally follows, then, that the VA regulations implementing 
this law (i.e., 38 C.F.R. §§ 20.1400 through 20.1411 (1999)) 
are also applicable to this matter.

Review to determine whether CUE exists in a final Board 
decision may be initiated by the Board, on its own motion, or 
by a party to that decision.  38 C.F.R. § 20.1400(a) (1999).  
All final Board decisions are subject to revision under this 
subpart, except those decisions which have been appealed to 
and decided by a court of competent jurisdiction and 
decisions on issues which have subsequently been decided by a 
court of competent jurisdiction.  38 C.F.R. § 20.1400(b) 
(1999).

Motions filed under this subpart are not appeals and, except 
as otherwise provided, are not subject to the provisions of 
Parts 19 or 20 of 38 C.F.R., which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402 (1999).  The 
benefit of the doubt rule of 38 U.S.C.A. § 5107(b) does not 
apply to the Board's decision, on a motion under this 
subpart, as to whether there was CUE in a prior Board 
decision.  38 C.F.R. § 20.1411(a) (1999).  Also, a motion 
under this subpart is not an application for benefits subject 
to any duty associated with 38 U.S.C.A. § 5103(a) (relating 
to applications for benefits).  38 C.F.R. § 20.1411(c) 
(1999).  Further, a motion under this subpart is not a claim 
for benefits subject to the requirements and duties 
associated with 38 U.S.C.A. § 5107(a) (requiring "well 
grounded" claims and imposing on VA a duty to assist the 
claimant).  38 C.F.R. § 20.1411(d) (1999).

A decision on a motion filed by a party or initiated by the 
Board pursuant to this subpart will be stamped with the date 
of mailing on the face of the decision, and is final on such 
date.  38 C.F.R. § 20.1409(a) (1999).  Once there is a final 
decision on a motion under this subpart relating to a prior 
Board decision on an issue, that prior Board decision on that 
issue is no longer subject to revision on the grounds of CUE.  
Subsequent motions relating to that prior Board decision on 
that issue shall be dismissed with prejudice.   38 C.F.R. 
§ 20.1409(c) (1999).

A motion for revision of a decision based on CUE must be in 
writing and must be signed by the moving party or that 
party's representative.  38 C.F.R. § 20.1404(a) (1999).  It 
may be withdrawn at any time before the Board promulgates a 
decision on the motion, but such withdrawal shall be in 
writing, shall be filed with the Director of the Board's 
Administrative Service in Washington, D.C., and shall be 
signed by the moving party or by such party's representative.  
If such a writing is timely received, the motion shall be 
dismissed without prejudice to re-filing under this subpart.  
See, 38 C.F.R. § 20.1404(f) (1999).  The decision on a motion 
under this subpart shall be made by the Board.  38 C.F.R. 
§ 20.1405(d) (1999).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (1999).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention o later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a) (1999).  See, also, Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  For instance, it has 
held that CUE is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts.  See, Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991), citing Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Also, the Court has said that CUE requires an 
otherwise prejudicial error to appear undebatably.  See, 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

As noted earlier, the review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made and, for Board decisions issued 
on or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by VA 
not later than 90 days before such record was transferred to 
the Board for review in reaching that decision, provided that 
the documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b) ( 1999).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).

The following are examples of situations that are not 
considered CUE:

(1) Changed diagnosis:  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist:  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence:  A 
disagreement as to how the facts were 
weighed or evaluated.

38 C.F.R. § 20.1403(d) (1999).

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (1999).

Factual and procedural background:

A review of the record reveals that the New Orleans, 
Louisiana, RO denied service connection for a nervous 
condition in a November 1981 rating decision on the basis 
that the service medical records did not show that the 
veteran had acquired a neuropsychiatric disorder during 
service and that she had been discharged from active military 
service for unsuitability because of a passive/aggressive 
personality disorder, which the RO noted was considered a 
constitutional/developmental abnormality and, as such, could 
not be service-connected.  The veteran was informed of the 
denial of this claim and of his appellate rights at that time 
but, since she did not file an appeal, the decision became 
final.

In August 1992, the RO denied a request to reopen the claim 
for service connection for an acquired psychiatric disorder, 
after determining that the evidence that had been submitted, 
which essentially consisted of copies of private and VA 
medical records reflecting mental health treatment between 
1991 and 1992, was not new and material so as to warrant the 
reopening of the claim.  In a May 1994 rating decision, the 
RO denied a second similar request, after determining that 
the newly-submitted evidence, which this time consisted of an 
April 1993 decision by the Social Security Administration 
(SSA) finding that the veteran suffered from multiple mental 
disorders and that she had been disabled, for SSA purposes, 
since April 1990, was not new and material.  The veteran 
appealed this decision and the Board denied the benefit 
sought on appeal in the decision of June 20, 1997, that is 
the object of the present decision.

In the reasons and bases section of the Board's decision of 
June 20, 1997, the Board cited the pertinent VA laws at 
38 U.S.C.A. §§ 5108 and 7104(b) which provide the basis for 
the Board's jurisdiction over final claims and mandate that 
such final claims will only be reopened upon the submission 
of new and material evidence.  The Board also cited the case 
of Evans v. Brown, 9 Vet. App. 273 (1996), according to 
which, in evaluating claims based on new and material 
evidence, it is necessary to consider all of the evidence 
that was added to the record since the most recent refusal 
(or disallowance) by VA to reopen the claim, which in the 
present case was the rating decision of August 1992.

In the reasons and bases section, the Board also cited the 
case of Colvin v. Derwinski, 1 Vet. App. 171 (1990), 
according to which "new" evidence is more than evidence 
that has not previously been included in the claims folder 
and which is more than merely redundant or cumulative, in 
that it presents new information.  The Board also cited the 
applicable regulation, 38 C.F.R. § 3.156(a) (1996), which 
defines new and material evidence as evidence that was not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
also made reference to the then in effect two-step analysis 
introduced in the case of Manio v. Derwinski, 1 Vet. App. 140 
(1991), which required, first, a determination that there was 
new and material evidence sufficient to reopen the claim and, 
second, if there was such evidence, an actual review of the 
claim on the basis of all of the evidence, both all and new.

 In the above section, the Board also explained that, in 
Justus v. Principi, 3 Vet. App. 510 (1992), the Court further 
held that, in determining whether evidence is new and 
material, the credibility of the evidence is preliminarily 
presumed and that, if the additional evidence presents a 
reasonable possibility of an allowance of the claim, the 
claim is accordingly reopened and the ultimate credibility or 
weight that is accorded such evidence is ascertained as a 
question of fact.

In the 1997 decision hereby under review, the Board then 
explained that the evidence that had been of record prior to 
the August 1992 rating decision consisted of the service 
medical records, VA outpatient medical records dated between 
1991 and 1995 (most likely meant to read "1992," rather 
than "1995," a clearly harmless, inadvertent error) and the 
veteran's own statements regarding her psychiatric disorder.  
The Board then explained that the newly-submitted evidence in 
the record consisted of statements from relatives of the 
veteran asserting that her behavior changed after service, 
statements by the veteran regarding her acquired psychiatric 
disorder and an SSA decision granting disability benefits to 
the veteran, based on her psychological disorder, noting her 
varied diagnoses of depressive neurosis with generalized 
anxiety, major depressive disorder, passive/aggressive 
personality disorder and obsessive/compulsive personality 
disorder.  The Board also explained that, in her statements 
of record, the veteran alleged that her inservice diagnosis 
of passive/aggressive disorder was incorrect, as her symptoms 
included a "low" mood and fear of darkness, and that she 
was discriminated against due to her race and sex by her co-
workers and superiors (presumably during service), which 
caused her to develop a psychological disorder.

In discussing the evidence submitted as new and material, the 
Board determined that the evidence was "either not new, in 
that it sets forth evidence that has heretofore been known, 
or it is not material."  It explained that the diagnoses 
listed in the SSA evidence had already been reported in post-
service treatment records previously considered by the RO and 
that, as such, that evidence was cumulative of evidence 
already of record.  The Board also explained that, while the 
statements submitted by the veteran and her relatives were 
considered competent evidence for  purposes of establishing 
the symptomatology or occurrence of a disease or injury, they 
were not considered competent evidence to establish the 
etiology of the acquired psychiatric disability.  The reason 
for this, the Board explained, was that medical diagnoses and 
questions of causation involved questions that were beyond 
the range of common experience and common knowledge and 
required the special knowledge and experience of a trained 
physician.  This assertion was supported with citations to 
the cases of Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In further discussing the newly-submitted evidence, the Board 
indicated, in the decision hereby under revision, that the 
evidence did not show that the veteran or her relatives had 
such knowledge and training [so as to be considered medical 
experts] and that the SSA decision did not provide any 
evidence of a connection between a current psychiatric 
disorder and her inservice treatment for a psychiatric 
disorder.  Therefore, the Board rationalized, "even 
presuming that the information presented was credible, it 
does not serve to raise a reasonable possibility that service 
connection for an acquired psychiatric disorder could be 
allowed.  Accordingly, given the fact that the evidence is 
either cumulative, or does not raise a reasonable possibility 
of allowance of the claim, the Board finds that the veteran's 
petition to reopen her claim of entitlement to service 
connection for an acquired psychiatric disorder is denied."

The Board notes that, after the Board's decision of June 20, 
1997, was issued, the Federal Circuit issued a decision in 
the case of Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998), 
essentially holding that the definition of "material 
evidence" that VA adopted in the case of Colvin (requiring 
the reopening of a claim on the basis of a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the case), was invalid, as it was essentially an 
erroneous, more strict, interpretation of the clear, more 
liberal standard set forth in § 3.156(a) (which, as explained 
earlier in this decision, only requires that, in order for 
the new evidence to be material, it must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim").

The Board is certainly aware of the precedential value of the 
above decision.  However, as noted earlier, revisions of 
Board decisions based on CUE require that the revision be 
made based on "the statutory and regulatory provisions 
extant at the time" when the decision being challenged was 
made (see, in this regard, 38 C.F.R. § 20.1403(a) and (b)) 
and, in this case, the Board decision that is being 
challenged was rendered before this decision by the Federal 
Circuit was issued, which necessarily means that that recent 
judicial precedent is inapplicable to the present matter.  
Also, the Board again notes that § 20.1403(e) specifically 
says that CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.

The veteran's contentions regarding the claimed CUE
in the Board's decision of June 20, 1997:

As noted earlier, the veteran has stated that she wishes to 
go forward with her motion for revision of the Board's 
decision of June 20, 1997, based on CUE, and her 
representative submitted a statement in September 1999 
setting forth the rationale for their belief that that 
decision indeed contained CUE.  In his statement, the 
veteran's representative introduced the argument that the 
Board's decision "is in violation of an application of law 
since the Board did not rely on independent medical evidence 
to decide the case or consider obtaining a medical advisory 
opinion due to the complexity of the case."  He further 
cited the cases of Colvin, at page 175, and Tucker v. 
Derwinski, 2 Vet. App. 201, 203 (1992), in support of his 
statement that Board panels must consider only independent 
medical evidence to support their findings, and suggested a 
remand for further development if the Board were to find that 
the medical evidence in the record is "not adequate."

In his statement, the veteran's representative also said 
that, in order for a claimant to understand a decision and 
the reasons and bases behind it, as well as to assist in 
judicial review, the Board is required to include in its 
decisions a written statement of its findings and 
conclusions, and the reasons and bases for those findings and 
conclusions.  The cases cited this time were Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990), and Sammarco v. 
Derwinski, 1 Vet. App. 111, 112-114 (1990).  The 
representative further argued that the judicial precedent 
that requires appellants to raise all points at once to 
preserve them for appeal was an erroneous requirement because 
it was contrary to the law enacted by Congress and because it 
unreasonably required appellants to foresee and argue 
preemptively all errors the board might commit in its future 
decision.  He then said that, in the alternative, the veteran 
noted exception to and preserved for appeal "any error the 
Board may hereinafter make in disposing of this appeal," 
including, but not limited to, all errors in law, whether by 
commission or omission, all errors in fact, any failure to 
discharge the duty to assist, errors regarding well-
groundedness and insufficiencies in the reasons or bases for 
the decision.

Legal analysis, findings and conclusions:

At the outset, it is noted that it is clear that the veteran 
has not claimed that the alleged CUE in the Board decision of 
June 20, 1997, was based on incorrect facts, nor has the 
present review by the Board shown that that was the case.  
What the veteran, through her representative, has essentially 
argued is that the statutory and regulatory provisions extant 
at the time were incorrectly applied because the Board failed 
to request an independent medical opinion, given the medical 
complexity of the case.  The Board disagrees.

Regarding the above noted disagreement, the Board notes that 
the applicable VA regulation only requires such extraordinary 
action when, in the Board's judgment, the complexity of the 
medical controversy involved in the appeal warrants it.  See, 
in this regard, 38 C.F.R. § 20.901(d) (1996 through 1999).  
The matter that the Board had before it when it decided the 
appeal in June 1997 was not whether service connection for an 
acquired psychiatric disorder was warranted but whether the 
veteran had submitted evidence that was both new and 
material, sufficient to warrant the reopening of the claim.  
This type of issue that was before the Board essentially 
required not a medical determination but, instead, a careful 
evaluation of the actual evidence submitted by the veteran, 
in order to ascertain whether she had complied with her duty 
to submit evidence that could be considered both new and 
material, and this careful evaluation of the evidence of 
record was clearly accomplished in that decision following 
the letter of the law and judicial precedent that were extant 
at that time.  It is the Board's opinion that the veteran's 
representative's current contention to the effect that the 
Board needed to secure such an independent medical opinion in 
1997 has no basis and is simply unreasonable.

The Board further notes that, rather than establishing an 
inflexible rule requiring independent medical evidence in all 
cases, what the Court was trying to avoid in Colvin was the 
refusal by the Board of expert medical conclusions in the 
record with its own unsubstantiated medical conclusions and 
that is why the Court said in that case, at page 175, the 
following:

If the medical evidence of record is 
insufficient, or, in the opinion of the 
B[oard], of doubtful weight or 
credibility, the B[oard] is always free 
to supplement the record by seeking an 
advisory opinion, ordering a medical 
examination or citing recognized medical 
treatises in its decisions that clearly 
support its ultimate conclusions. ... 
[cites omitted]  This procedure ensures 
that all medical evidence contrary to the 
veteran's claim will be made known to him 
and be a part of the record before this 
Court."
 
See, also, Tucker, at 203.

Unfortunately, and notwithstanding her having been properly 
advised as to the burden that the new regulations 
implementing 38 U.S.C.A. § 7111 impose on every claimant in 
order for him or her to prevail in this type of cases in 
which a Board decision is being challenged based on CUE, the 
veteran (again, through her representative, who provided the 
only argument for this matter in the record) has limited her 
contentions to a mere suggestion that the Board committed 
error in the application of the regulations that were in 
effect at the time of the decision of June 20, 1997.  She has 
failed to explain why the final result would have been 
manifestly different but for the alleged error and, indeed, 
has only submitted what may be construed as a non-specific 
allegation of failure to follow regulations, in which case 
the applicable regulation mandates that the claim to revise 
or reverse the Board decision under challenge must be denied.

In view of the above, the Board has no other recourse but to 
conclude that the decision of June 20, 1997, wherein the 
Board denied a claim to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder, 
based on new and material evidence, did not contain clear and 
unmistakable error and that, consequently, the motion must be 
denied.


ORDER

The Board decision of June 20, 1997, denying a claim to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, based on new and material 
evidence, did not contain clear and unmistakable error and 
the motion to revise or reverse that decision on that basis 
is therefore denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

- 14 -



